B. F. SAFFOLD, J.
The appellants sued the appellees on an open account, and issue was joined, on the pleas of non assumpsit and payment. The evidence tended to prove and *82to disprove payment. The court refused to give the following charge, asked by the plaintiffs in writing: “If the jury are reasonably satisfied, from the evidence, that the account sued upon is correct, then the burden is on the defendants to prove payment, if they rely on that plea; and they are authorized to look to all of the evidence on this point, and if it is evenly balanced between the plaintiffs and the defendants, they must find for the plaintiffs.”
The charge ought to have been given. Lindsey v. Perry, 1 Ala. 203; Harris v. Bell, 27 Ala. 520; Jarrell v. Lillie, 40 Ala. 271.
The judgment is reversed, and the cause remanded.